
	

113 SRES 594 ATS: Celebrating the centennial year of the birth of Jan Karski and honoring his extraordinary and courageous life.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 594
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2014
			Ms. Mikulski (for herself and Mr. Kirk) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the centennial year of the birth of Jan Karski and honoring his extraordinary and
			 courageous life.
	
	
		Whereas Jan Karski was born on April 24, 1914, as Jan Kozielewski, in Lodz, Poland;Whereas Jan Karski served in the Polish diplomatic service, enlisted in the military, and was
			 serving in the Polish army when German soldiers invaded Poland in 1939;Whereas Jan Karski was captured by the Red Army when the Soviet Union invaded Poland;Whereas in 1940, Jan Karski escaped the horrific Katyn Massacre, in which an estimated 22,000
			 Poles, including 8,000 Polish military officers, were brutally slain by
			 Soviet
			 soldiers;Whereas Jan Karski escaped to Warsaw and joined the Polish underground resistance movement, where
			 he served as a courier delivering messages to the Polish
			 government-in-exile detailing the horrific brutality of the Nazis in
			 Warsaw;Whereas Jan Karski risked his life on several occasions, including when he  infiltrated the Warsaw
			 ghetto and the Izbica transit camp, and provided some of the first
			 eyewitness accounts of the Holocaust to the Polish government-in-exile,
			 the British government, and the United States Government;Whereas in July of 1943, Jan Karski traveled to the United States to meet with President Roosevelt
			 to describe the horrors of the Nazi genocide he had witnessed;Whereas Jan Karski remained dedicated throughout his life to raising global awareness of the
			 atrocities of the Holocaust;Whereas after World War II, Jan Karski moved to the United States and enrolled in Georgetown
			 University, earning a Ph.D. in 1952 and teaching at the university's
			 Edmund A. Walsh School of Foreign Service for 35 years until his
			 retirement in 1984;Whereas Jan Karski became a citizen of the United States in 1954;Whereas Jan Karski was posthumously awarded the Presidential Medal of Freedom in
			 2012 for his courageous efforts in uncovering the atrocities of the
			 Holocaust and his commitment to sharing what he witnessed with the world;Whereas the Parliament of the Republic of Poland has designated 2014 as The Year of Jan Karski; andWhereas on April 1, 2014, to mark Jan Karski’s 100th birthday, the Senate unanimously passed a
			 resolution  honoring his bravery and dedication in
			 telling the world of the atrocities that took place in Poland during the
			 Holocaust:  
    Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates 2014 as the centennial year of the birth of Jan Karski; and(2)honors the life and legacy of Jan Karski.
			
